DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on August 09, 2021. Claims 1, 7, 10 and 18 have been amended. Clam 17 has been canceled. No claims have been added. Claims 1-16 and 18 remain pending in the application.
The previous rejection of claims 7 and 10 under 35 USC § 112 (b) has been withdrawn due to Applicant’s amendment. 
 The previous rejection of claims 1-6, 13-16 and 18 under 35 USC § 101 abstract idea has been withdrawn due to Applicant’s amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miron et al. (US. Pub. No. 2020/0233974 A1, hereinafter Miron) in view of Matskevich et al. (US. Pub. No. 2018/0181559 A1, hereinafter Matskevich).
Regarding claim 1.

Miron teaches a system for processing digital data signals, comprising at least one hardware processor adapted for identifying an offending social interaction (Miron teaches in ¶ [0050], a system of detecting phrases which can be affection or friendliness communication and using of offensive languages and further teaches in ¶ [0045]-[0046], by using processors in online interaction), by: receiving a plurality of signals from a plurality of hardware processors comprising the at least one hardware processor and at least one other hardware processor (Miron teaches in Fig. 11 and ¶ [0109]-[0110], aggregator 54 may receive message indicators from a plurality of devices (i.e., plurality of devices provided plurality of signals) and text processor 56 of Fig. 11 equivalent to “at least one other processor”)), the plurality of signals comprising at least one signal exchanged between at least one pair from the plurality of hardware processors respective of at least one platform and at least one other signal exchanged between at least one other pair from the plurality of hardware processors respective of at least one other platform serving at least one purpose other than messaging (Miron teaches in Fig. 11 text processor 56 of Fig. 11 equivalent to “at least one other processor” and ¶ [0109]-[0110], aggregator 54 may receive message indicators from a plurality of devices (i.e., plurality of devices provided plurality of signals and further the illustrated configuration is that of a personal computer; other computing devices such as mobile telephones, tablet computers, and wearables may have slightly different hardware), where each of the plurality of signals is generated according to an action of a person and is associated with at least some of a plurality of entities, each entity having a plurality of basic entity confidence values of a plurality of basic entity attributes (Miron teaches in ¶ [0076], text processor “at least one other processor” outputs different conversation contents including  sexual content, the respective content may merely represent vulgar language used in a word fight and also teaches in ¶ [0047] that the text processor “at least one other processor” associates the conversations based on different conversation indicators such as, an aggressiveness assessor, a friendliness assessor, a sexual content assessor, a sentiment assessor, and a text confidentiality assessor which are equivalent to “a plurality of entities” with a set of scores, labels, etc. Such scores/labels may be determined for each individual message of the conversation, and further teaches in ¶ [0075] that the a set of scores or threshold aggregation strategies adjusted based on personal choice, cultural criteria and geographic location of devices or users. Note that the above disclosed entities adjustment based on geographic location equivalent to “a plurality of basic entity confidence values of attributes” per applicants disclosure Page. 5, lines 5-14), and a plurality of combination entity confidence values of a plurality of combination entity attributes (Miron teaches in ¶ [0076], in return an image processor configured to provide a score indicative of likelihood information which can be used to identify the confidential data based on user’s home or school information and further teaches in ¶ [0025] that an indicator of some quantity/data based on a person under the age of full legal responsibility “child age”. Note that home or school and a and for at least one entity of the plurality of entities (Miron, ¶ [0047] the conversations based on different conversation indicators such as, an aggressiveness assessor, a friendliness assessor, a sexual content assessor, a sentiment assessor, and a text confidentiality assessor which are equivalent to “a plurality of entities”): updating at least one basic entity confidence value thereof according to a plurality of signal attribute values computed for the plurality of Signals (Miron teaches in ¶ [0076], text processor “at least one other processor” outputs/signal different conversation contents including sexual content, the respective content may merely represent vulgar language used in a word fight which are equivalent to “a plurality of signal attribute values”); 
             determining at least one offending social interaction subject to the at least one combination entity confidence value exceeding a threshold confidence value (Miron teaches in ¶ [0062] determining the aggregate score for bullying, offensive, and non-bullying languages and also teaches the general tone of the conversation which can be aggressive language and sexual language and further teaches in ¶ [0066] how to calculate the combine aggressive messages in a pre-determined threshold segment of conversation); and 
            performing at least one management task subject to determining the at least one offending social interaction (Miron, ¶ [0062], execution of “combined score for each message respective segment and a distance between the current message and the closest aggressive message yields a relatively higher value for conversation segments that have closely-spaced aggressive messages compared to other conversation segments” and determine a type of relationship between the interlocutors based on the language for example, “bullying—one of the interlocutors is substantially more aggressive than the other” equivalent to “offending social interaction”), wherein performing the at least one management task comprises at least one of: 3 
instructing at least one other hardware processor, connected to the at least one hardware processor, to decline sending one or more other additional signals associated with the at least one entity (Miron teaches in ¶ [0061] that “inputs individual assessment indicators 26-28 received from text and/or image processors 56-58, respectively, and outputs an aggregated risk assessment indicator 22 determined according to the individual risk assessment indicators” and also teaches in ¶ [0067], “a score exceeding the respective threshold may indicate a presence of the respective threat/scenario. When a score exceeds the respective threshold, some embodiments of notification dispatcher 59 may formulate and send parental notification 24 to reporting device 14” and further teaches in ¶ [0042] that a notification dispatcher 54 determines to pass the received information to the conversation indicators 20 accumulate in a queue, awaiting further processing. Such processing may comprise selecting a conversation and removing (i.e., blocking) it from the queue (steps 302-204-306 in FIG. 10) if the notification condition is satisfied. Since, the conversation is removed (i.e., blocked), the additional signals associated with the entity is not sent. Although, the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed all the recited limitation); 
          instructing at least one additional other hardware processor, connected to the at least one hardware processor, to generate an alarm perceivable by a person monitoring an output of the at least one additional other hardware processor (Miron text processor 56 of Fig. 11 equivalent to “at least one other processor”. Miron teaches in ¶ [0007] that “computer system comprises at least one hardware processor configured to execute an image processor and a parental notification dispatcher”. Note that notification to a parental is equivalent to “alarm” and further teaches in ¶ [0066]-[0067] for a verdict of bullying, some embodiments may further determine whether the bully is the user of monitored device 10 or not, to enable notification dispatcher 59 to include such information in parental 
         sending a message to the at least one other hardware processor (Miron, ¶ [0045], “image processors 58 may output a set of image “sending messages” assessment indicators 28. One exemplary text assessment indicator 26 includes a numerical score indicative of a likelihood that at least one interlocutor is the subject of an online threat (e.g., bullying) according to a text content of the respective conversation”); 
         storing an indication of the at least one offending social interaction on at least one non-volatile digital storage connected to the at least one hardware processor (Miron, ¶ [0111], the system provides a unit 74 may comprise volatile computer-readable media and a common piece of hardware/processor (e.g., a touch screen.) Storage devices 82 include computer-readable media enabling the non-volatile storage and further teaches in ¶ [0069] and ¶ [0071] how the bullying (i.e., offending conversations) and non-bullying (i.e., non-offending conversation) can be stored in different tables for further analysis); and 
       displaying another message on one or more display devices connected to the at least one hardware processor (Miron, ¶ [0111], “processor(s) 72 in the course of carrying out operations output devices 78 may include display devices such as monitors, hardware (e.g., a touch screen) and speakers among others and further teaches in ¶ [0050] how the affection and friendly conversation phrases can be displayed on user devices (i.e., includes at least one hardware processor) in order to distinguish true abuse from behaviors that could appear aggressive) and also teaches updating at least one combination entity confidence value thereof, using the plurality of basic entity confidence values and the plurality of combination entity confidence values thereof (Miron teaches in ¶ [0025] that an indicator of some quantity/data based on a person under the age of full legal responsibility “child age” and further teaches in ¶ [0076] that an image processor configured to provide a score indicative of likelihood information according to a relationship tree describing a semantic relationship between the plurality of basic entity attributes and the plurality of combination entity attributes.
      However, Matskevich teaches the plurality of combination entity confidence values according to a relationship tree describing a semantic relationship between the plurality of basic entity attributes and the plurality of combination entity attributes (Matskevich teaches in ¶ [0042] that a semantic structure includes certain semantic structure elements which can be logical expressions by operation describing shared or common nodes within semantic tree and further teaches in ¶ [0031] that different attributes of a person name, date of birth, address information/location and other history attributes. Note that name, date of birth, address information/location are equivalent to “the plurality of combination entity attributes”).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a semantic relationship tree ([0042] and [0031]) of Matskevich into a system of detecting phrases which can be affection or friendliness communication and using of offensive languages in online interaction ([0045]-[0046] and [0050]) of Miron. One would have been motivated to do since this method of extracting information from natural language texts involves executing the semantic-syntactic analysis by the processor, at least one part of a natural language text for obtaining a set of semantic structures, interpretation using a set of production rules, determining a value of at least one attribute associated with at least one information object from a set of information objects and thus 

Regarding claim 2. 
         Miron in view of Matskevich teaches wherein the at least one combination entity confidence value is updated according to the relationship tree at an identified time (Miron teaches in ¶ [0063] each conversation based on a fixed-length window in conversation and creates a vector and further Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes); and 
        wherein at least some of the respective plurality of basic entity confidence values and the respective plurality of combination entity confidence values contributing to updating the at least one combination entity confidence value according to the relationship tree are each updated to exceed a threshold confidence value at one or more times in an identified time interval preceding the identified time (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in  a particular time period and also teaches in ¶ [0075] that the a set of scores or threshold aggregation strategies adjusted based on personal choice, cultural criteria and geographic location of devices or users. Note that the above disclosed entities adjustment based on geographic location equivalent to “a plurality of basic entity confidence values of attributes” per applicants disclosure Page. 5, lines 5-14) and further teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and furthermore, Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).

Regarding claim 3. 
          Miron teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value comprises a combination34 hunter confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprises a sender person actively seeking a target person (Miron teaches in ¶ [0053] a method of a messaging contents, images and video conversation in order to indicate the likelihood of the image nudity of a person or body part of a person and further teaches in ¶[0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person”). Note that person or body equivalent to “hunter” per applicant’s disclosure Page. 15, line 14); 
         wherein the plurality of basic entity confidence values comprises: at least one location confidence value selected from: a home location confidence value (Miron, ¶ [0075] that the a set of scores or threshold aggregation strategies adjusted based on personal choice, cultural criteria and geographic location of devices or users. Note that the above disclosed entities adjustment based on geographic location equivalent to “a plurality of basic entity confidence values of attributes” per applicants disclosure Page. 5, lines 5-14), indicative of a degree of confidence of identifying, in at least one signal comprising text (Miron, ¶ [0036], “conversation indicator 20 illustrated in FIG. 5…, message indicators may in turn include an identifier of a sender and/or of a receiver, a text content of each message…”), a geographical location of a residence (Miron, ¶ [0075], “thresholds and/or score 
          a school location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location of a school attended by the target person (Miron teaches in ¶ [0056] an official identification document indicates an image of a user’s home and school and further teaches in ¶ [0075], “thresholds and/or score aggregation strategies may be adjusted according to personal choice, cultural criteria and/or according to a geographical location of devices 10 and/or 14”); and 
         a general location confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a geographical location for a meeting (Miron teaches in ¶ [0075], “thresholds and/or score aggregation strategies may be adjusted according to personal choice, cultural criteria and/or according to a geographical location of devices 10 and/or 14” and also teaches in ¶ [0049] that whether the message is including a request for a meeting and further teaches in ¶ [0036] that each message includes a text message); and 
           a real life meeting confidence value, indicative of a likelihood of identifying, in the at least one signal comprising text, a request for a meeting in real life (Miron, ¶ [0049], “the sexual content assessor may be specifically trained to output a score indicating whether each conversation and/or message contains sexual language and a message is asking for a meeting “real life meeting”, for a personal address, etc. and the output a vector of scores, each score corresponding to a distinct category/scenario and indicating a likelihood that the analyzed conversation falls within the respective category/scenario”); and 
        Miron in view of Matskevich further teaches wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination hunter confidence value subject to the location confidence value and the real life meeting confidence value each exceeding the threshold confidence value (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in  a particular time period and also teaches in ¶ [0075] that the a set of scores or threshold aggregation strategies adjusted based on personal choice, cultural criteria and geographic location of devices or users. Note that the above disclosed entities adjustment based on geographic location equivalent to “a plurality of basic entity confidence values of attributes” per applicants disclosure Page. 5, lines 5-14 and further teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and furthermore, Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 4. 
         Miron in view of Matskevich teaches wherein the combination hunter confidence value is updated according to the relationship tree at an identified time (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes); and 
wherein the location confidence value and the real life meeting confidence value are each updated to exceed the threshold confidence value at one or more times in an identified time interval preceding the identified time (Miron teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and further in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period). 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 5.
      Miron further teaches wherein the plurality of basic entity confidence values further comprises: a location-coordinates confidence value indicative of a likelihood of identifying (Miron teaches in ¶ [0075], “automatically detecting a geolocation of reporting device 14 and/or monitored device 10 and looking up a database of location-specific settings. Such settings may then be automatically translated into specific threshold values and/or other score aggregation parameters” further teaches in ¶ [0061] that the score is an indicative of the likelihood of threat or scenario e.g., bullying, depression, sexual exposure, grooming, loss of confidential data, etc.), in the at least one signal comprising text, one or more coordinates in an identified coordinate system (Miron, ¶ [0036] that each message includes a text message); and 
        Miron in view of Matskevich also teaches 35wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination hunter confidence value further subject to the location-coordinates confidence value exceeding the threshold confidence value (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 6. 
          Miron teaches wherein the location-coordinates confidence value is updated to exceed the threshold confidence value at another time in the identified time interval preceding the identified time (Miron teaches in ¶ [0075], “automatically detecting a geolocation of reporting device 14 and/or monitored and further teaches in ¶ [0039], a conversation may be defined based on a pre-determined time interval when the amount of time exceeds a pre-determined threshold).
Regarding claim 15. 
         Miron teaches wherein updating the at least one combination entity confidence value comprises executing at least one combination classifier trained to compute at least one combination classification in response to a plurality of basic entity confidence values and another plurality of combination entity confidence values (Miron, ¶ [0049], “sexual content assessor equivalent to “classifier” may be similar to the one described for the aggressiveness assessor…, specifically trained to output a score indicating whether each conversation and/or message contains sexual language…, and 
Regarding claim 16. 
          Miron teaches wherein the plurality of signal attribute values are computed by executing at least one signal classifier, trained to compute at least one signal classification in response to at least one input signal (Miron, ¶ [0049], “the sexual content assessor may be specifically trained to output a score indicating whether each conversation and/or message contains sexual language…, possibly more accurate classification of the respective conversation”).

Regarding claim 17.
       Miron further teaches wherein performing the at least one management task comprises at least one of: instructing at least one other hardware processor, connected to the at least one hardware processor, to decline sending one or more other additional signals associated with the at least one entity (Miron teaches in ¶ [0061] that “inputs individual assessment indicators 26-28 received from text and/or image processors 56-58, respectively, and outputs an aggregated risk assessment indicator 22 determined according to the individual risk assessment indicators” and further teaches in ¶ [0067], “a score exceeding the respective threshold may indicate a presence of the respective threat/scenario. When a score exceeds the respective threshold, some embodiments of notification dispatcher 59 may formulate and send parental notification 24 to reporting device 14”);
 instructing at least one additional other hardware processor, connected to the at least one hardware processor, to generate an alarm perceivable by a person monitoring an output of the at least one additional other hardware processor (Miron, text processor 56 of Fig. 11 equivalent to “at least one other processor” and further teaches in ¶ [0007] that “computer system comprises at least 
 sending a message to the at least one other hardware processor (Miron, ¶ [0045], “image processors 58 may output a set of image “sending messages” assessment indicators 28. One exemplary text assessment indicator 26 includes a numerical score indicative of a likelihood that at least one interlocutor is the subject of an online threat (e.g., bullying) according to a text content of the respective conversation”); 
 storing an indication of the at least one offending social interaction on at least one non-volatile digital storage connected to the at least one hardware processor (Miron, ¶ [0111], the system provides a unit 74 may comprise volatile computer-readable media and a common piece of hardware/processor (e.g., a touch screen.) Storage devices 82 include computer-readable media enabling the non-volatile storage); and 
displaying another message on one or more display devices connected to the at least one hardware processor (Miron, ¶ [0111], “processor(s) 72 in the course of carrying out operations output devices 78 may include display devices such as monitors, hardware (e.g., a touch screen) and speakers among others).
Regarding claim 18.
 Claim 18 incorporates substantively all the limitations of claim 1 in method form and are rejected under the same rationale.
Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miron in view of Matskevich, further in view of Hildreth et al. (US. Pub. No. 2010/0174813 A1, hereinafter Hildreth).

Regarding claim 7. Miron in view of Matskevich teaches the system of claim 1.
wherein the plurality of basic entity confidence values comprises: at least one sexual-content confidence value selected (Miron, ¶ [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”), from: a sexting confidence value, indicative of a degree of confidence of identifying, in at least one signal comprising text, text having a sexual nature (Miron teaches in ¶ [0073] “user Message aggressiveness Friendliness Sexting A maybe you can blow me 1 0 1 A you sexy mofo 1 0 1 B I'm getting horny already 0 0 1 B can you come over? 0 1 0” and further teaches in ¶ [0036] that each message includes a text message); 
         a sexual-solicitation confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, text having a sexual solicitation nature (Miron teaches in ¶ [0035], “sexual grooming typically involve complex social dynamics…, and an aggregator aggregates a message into a conversation consisting of multiple messages” and further teaches in ¶ [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat (bullying, sexual harassment, grooming, etc…, conversation aspects include aggressiveness, friendliness, and sexual content, among others”); and 
       a private-parts confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, text describing at least one body part in a set of private body parts (Miron, ¶ [0054], different body parts such as “head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back, middle back, shoulder blade, neck, nape, upper arm, lower arm, hand, thigh, upper leg, lower leg, knee, and foot, among others”. Note that body parts are equivalent to “private-parts” per applicant’s disclosure Page 26, lines 21-33 and Page 27, lines 1-23); 
        at least one sexual-content-request confidence value selected from: a camera-request confidence value, indicative of a degree of confidence of identifying, in at least one signal comprising text, a request to activate a digital camera (Miron teaches in ¶ [0053] a method of a messaging contents, images and video conversation in order to indicate the likelihood of the image nudity of a person or body part of a person and further teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person”. Note that image of nudity can only be seen on any device as a camera after requested); and 
          an image-request confidence value, indicative of a degree of confidence of identifying, in the at least one signal comprising text, a request to send one or more digital images (Miron teaches about element 60a-c of Fig. 13 shows the body parts of images and ¶ [0054], “a part of a human body, such as a head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back…,” and further teaches in ¶ [0055] that “the respective nudity assessor may receive the analyzed image as input and may be configured to output a set of scores and/or labels”); 
         wherein the plurality of combination entity confidence values comprises: a combination sender-age confidence value, indicative of a likelihood that an indicated age of a person being a basic entity attribute of one of the at least one entity and at least one another entity is greater than or equal to a sender age minimum value (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age”); and 
         a combination target-age confidence value, indicative of a likelihood that another indicated age of another person being a basic entity attribute of another one of the at least one entity and at least one other entity is less than or equal to a target age maximum value (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the age indicator and which can identify the underage minor person which is a person wherein updating the at least one combination entity confidence value according to the relationship tree (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes) but  Miron in view of Matskevich does not explicitly teach wherein the at least one combination entity confidence value exceeding the threshold confidence value a combination pedophile confidence value indicative of a likelihood of another social interaction associated with the at least one entity and at least one other entity of the plurality of entities having a sexual nature and comprising an adult person and a child person wherein confidence value comprises updating the combination pedophile confidence value subject to the at least one sexual-content confidence value, the at least one sexual- content-request confidence value, the combination sender-age confidence value, and the combination target-age confidence value each exceeding the threshold confidence value.
        However, Hildreth teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value a combination pedophile confidence value indicative of a likelihood of another social interaction associated with the at least one entity and at least one other entity of the plurality of entities having a sexual nature and comprising an adult person and a child person (Hildreth, ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…,pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references”), wherein the relationship tree comprises updating the combination pedophile confidence value subject to the at least one sexual-content confidence value, the at least one sexual- content-request confidence value, the combination sender-age confidence value, and the combination target-age confidence value each exceeding the threshold confidence value (Hildreth teaches in ¶ [0146] about a combined level of likelihood to calculate the probability of different analysis and also teaches in ¶ [0147] that the probability of the data being from the pedophile given a certain set of transitions and further teaches in ¶ [0148] about the grooming relationship for example, the relationship score aggregator input metrics ratio of number of sexual terms between two parties).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring the pedophile grooming relationship ([0146] and [0147]) of Hildreth into Miron in view of Matskevich invention. One would have been motivated to do in order to easily identify inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.
Regarding claim 8.
        Miron in view of Matskevich and further in view of Hildreth teaches wherein the sexting confidence value, the sexual-solicitation confidence value, the private-parts confidence value, the camera-request confidence value, and the image- request confidence value are each updated to exceed the threshold confidence value at yet one or more other times in yet another identified time interval preceding the yet other identified time (Miron, ¶ [0054], different body parts such as “head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, sacrum, lower back, middle back, shoulder blade, neck, nape, upper arm, lower arm, hand, thigh, upper leg, lower leg, knee, and foot, among others” and also teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and further in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between wherein the combination pedophile confidence value is updated according to the relationship tree at yet another identified time (Hildreth, ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…,pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references” and also Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring the pedophile grooming relationship ([0146] and [0147]) of Hildreth into Miron in view of Matskevich invention. One would have been motivated to do in order to easily identify inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.

Regarding claim 9. Miron in view of Matskevich and further in view of Hildreth teaches the system of claim 7.
     Miron further teaches wherein the plurality of basic entity confidence values further comprises at least one of: a sexual-activity confidence value indicative of a likelihood of identifying sexual activity in at least one other signal comprising at least one of digital image, a nudity confidence value indicative of a likelihood of identifying nudity in the at least one other signal comprising the at least one digital image; and wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination pedophile confidence value 37 further subject to at least one of the sexual-activity confidence value and the nudity confidence value exceeding the threshold confidence value (Miron teaches about element 60a-c of Fig. 13 shows the 

Regarding claim 10. Miron in view of Matskevich and further in view of Hildreth teaches the system of claim 7.
         Miron further teaches wherein the plurality of basic entity confidence values further comprises: an explicit-sender-age confidence value indicative of a likelihood that an indicated age of a person identified in the at least one signal comprising text is greater than or equal to the sender age minimum value (Miron teaches in ¶ [0025] about the age indicator for responsibility purpose and further teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age”); and 
       an explicit-target-age confidence value indicative of a likelihood that another indicated age of another person identified in the at least one signal comprising text is less than or equal to the target age maximum value (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested). Miron in view of Matskevich further teaches wherein updating the at least one combination entity confidence value according to the relationship tree (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes), wherein updating the at least one combination entity confidence value according to the relationship tree comprises at least one of: updating the combination sender-age confidence value subject to the explicit-sender-age confidence exceeding a sender-age confidence threshold; and updating the combination target-age confidence value subject to the explicit-target-age confidence exceeding a target-age confidence threshold (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a “updating the combination target-age confidence…, a target-age confidence threshold).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 11. 
wherein the plurality of basic entity confidence values (Miron, ¶ [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”), further comprises: an age readability confidence value indicative of a degree of confidence of identifying, in the at least one signal comprising text, an age according to a readability classification of the text (Miron teaches in ¶ [0029], that at least a text message between two human users of the respective devices provided based on written in a natural language for example, English, Chinese etc. these process functionally similar to a readability classification of the text message); and
           an under-age-query confidence value indicative of a degree of confidence of identifying, in the at least one signal comprising text, a query for determining a person's age (Miron teaches in ¶ [0025] that “minor is a person under the age of full legal responsibility. A computer program is a sequence of processor instructions carrying out a task”. Note that the computer program performs a query).
          Miron in view of Matskevich further teaches wherein updating the at least one combination entity confidence value according to the relationship tree (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes), comprises at least one of: updating the combination sender-age confidence value subject to the age readability confidence value exceeding the threshold confidence value; and updating the combination target-age confidence value subject to the under-age-query confidence value exceeding the threshold confidence value (Miron teaches about element 60a-c of Fig. 13 shows the body parts of images and ¶ [0054], “a part of a human body, such as a head, face, hair, chest, cleavage, breast, nipple, under breast, abdomen, navel, lower waist, crotch, genitals, anus, buttock, 
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 12. Miron in view of Matskevich and further in view of Hildreth teaches the system of claim 10.
            Miron further teaches wherein the plurality of basic entity confidence values (Miron, ¶ [0043], “each processor 56-58 may determine whether a user is subject to a different type of threat…, exemplary conversation aspects include aggressiveness, friendliness, and sexual content, among others”), further comprises at least one visual-age confidence value indicative of a likelihood of identifying an age of at least one person identified in at least one other signal comprising at least one digital image (Miron, ¶ [0053], “the nudity score indicates the likelihood and the nudity assessor is further configured to return an indicator of whether each visible body part is naked or covered”); and 
           Miron in view of Matskevich further teaches wherein updating the at least one combination entity confidence value according to the relationship tree(Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic  comprises at least one of: updating the combination sender-age confidence value subject to the at least one visual-age confidence value exceeding a sender-age confidence threshold; and updating the combination target-age confidence value subject to the at least one visual-age confidence value exceeding a target-age confidence threshold (Miron teaches in ¶ [0114] that the how to detect online threats sexual harassment or exploitation from adults “combination of sender age” and also teaches in ¶ [0034] that the message sender determines the message specific feature by attaching the image which is equivalent to “actively seeking a target person” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has addressed at least a “updating the combination target-age confidence…, a target-age confidence threshold).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device, thus ensuring the privacy of the respective user.
Regarding claim 13. Miron in view of Matskevich, further in view of Hildreth teaches the system of claim 1. 
          Miron further teaches wherein the at least one combination entity confidence value exceeding the threshold confidence value comprises a combination predator confidence value indicative of a likelihood of a social interaction associated with the at least one entity comprising an adult sender person actively seeking a target minor person (Miron teaches in ¶ [0114] that the how to detect online 
         wherein the plurality of combination entity confidence values comprises: a combination hunter confidence value indicative of a likelihood of the social interaction comprising the adult sender person actively seeking the target minor person (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and further teaches and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility. Note that image of nudity can only be seen on any device as a camera after requested).
        Miron in view of Matskevich and further in view of Hildreth teaches a combination pedophile confidence value indicative of a likelihood of the social interaction having a sexual nature and comprising the adult sender person and the target minor person (Miron teaches in [0053] that “each score indicating a likelihood that the image shows a particular body part (e.g., face, breast, nipple, leg), and/or whether the respective image is likely to belong to a particular type of imagery (sexual activity, sunbathing, etc.)” and further teaches in ¶ [0025] about the underage minor person which is a person under the age of full legal responsibility and also Hildreth, ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…,pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references”. Note that image of nudity can only be seen on any device as a camera after requested); and
           wherein updating the at least one combination entity confidence value according to the relationship tree comprises updating the combination predator confidence value subject to the combination hunter confidence value and the combination pedophile confidence value each exceeding the threshold confidence value (Miron teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and also teaches in ¶ [0079] anti predator technique and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pedophile process in a relationship ([0135]) of Hildreth into a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device ensuring the privacy of the respective user and further the system easily identifies inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.
Regarding claim 14. 
        Miron in view of Matskevich further teaches wherein the combination predator confidence value is updated according to the relationship tree at an additional other identified time (Miron teaches in ¶ [0079] cyberbullying and anti-predator technique and further teaches in ¶ [0042] that the conversational data is received from a message aggregator in the form of indicator which indicates the exchanging of messages between persons or speakers in a particular time period and Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic 
       Miron in view of Hildreth further teaches wherein the combination hunter confidence value, and the combination pedophile confidence value are each updated to exceed the threshold confidence value at one or more additional other times in an additional other identified time interval preceding the additional other identified time (Miron teaches in ¶ [0039] that the message aggregator consider the conversation and to remove from the live conversation if exceeds a predetermined threshold and Hildreth also teaches in ¶ [0135], “the pedophile proceeds by first befriending the child and then doing a risk assessment…, pedophile then proceeds to sexualize the child by introducing the child to masturbation and mild sexual references” and also Matskevich teaches in ¶ [0116] the analysis of the sentences and process the syntactic trees to produce a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the pedophile process in a relationship ([0135]) of Hildreth into a semantic structure corresponding to language independent semantic hierarchy to indicate the relationship between the nodes ([0116]) of Matskevich into Miron in view of Hildreth invention. One would have been motivated to do in order to all message content stays on monitored device ensuring the privacy of the respective user and further the system easily identifies inappropriate relationships between two parties, e.g. pedophile grooming relationships, gambling relationships, industrial espionage relationships and financial fraud relationships, and if necessary, notifies a third party of the relationship to allow action to be taken.
Response to Arguments
     Applicant argues that the primary reference cited of Miron fails to teach or suggest the feature of claim 1 as currently amended and further indicates that the Miron is concerned merely with signals 
      In response to the above Applicant’s arguments, the Examiner respectfully disagrees. First, the prior art of record Miron expressly teaches how offensive language is used in the social interaction at least in ¶ [0003]-[0004], ¶ [0035] and ¶ [0090],  when bullying occurs via modern means of communication such as electronic messaging and posting on social media, it is commonly referred to as cyberbullying. Successful bullying typically requires an imbalance of power and/or peer pressure, the weak side being at the receiving end of the abuse. Bullying is known to cause serious distress in a communication platforms and then, the observation that threats such as bullying and sexual grooming typically involve complex social dynamics, and therefore are more accurately inferred from an extended conversation, as opposed to individual messages and further indicates the messaging platforms. For example, FACEBOOK® Messenger®, Instagram® Direct®, Snapchat®, WhatsApp®, etc., via electronic mail (email), and/or via a telephony messaging service such as short message service (SMS). Messaging platforms comprise software configured to enable a user to send and receive electronic messages to/from other users and further discloses in Fig. 4 and ¶ [0031]-[0034] that a parental control application which indicates in a messaging platform to access conversation and message interlocutor names/aliases and a content of individual messages. Yet another embodiment of data grabber 52 may extract message 
            Furthermore, any remaining arguments are addressed by the response above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455  


/DAVID R LAZARO/Primary Examiner, Art Unit 2455